

116 HR 7048 IH: Nursing Home Pandemic Protection Act
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7048IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. Gottheimer (for himself, Mr. Smith of New Jersey, and Mr. Payne) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish requirements for skilled nursing facilities, nursing facilities, and assisted living facilities to manage the outbreak of COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Nursing Home Pandemic Protection Act.2.Requirements for skilled nursing facilities, nursing facilities, and assisted living facilities to manage the outbreak of COVID–19(a)Codification of memorandum relating to notification requirements of cases of COVID–19 that are confirmed or under investigation in nursing homesThe memorandum entitled Upcoming Requirements for Notification of Confirmed COVID–19 (or COVID–19 Persons under Investigation) Among Residents and Staff in Nursing Homes published by the Centers for Medicare & Medicaid Services on April 19, 2020, shall have the force and effect of law.(b)Crisis plan for such facilitiesThe Secretary of Health and Human Services shall ensure that skilled nursing facilities, nursing facilities, and assisted living facilities establish, not later than 60 days after the date of the enactment of this Act, establish a crisis plan to manage the outbreak of COVID–19 and other public health emergencies within such facilities. Such plan shall outline procedures relating to infection control, staffing, personal protective equipment, outside medical providers and hospitalizations, and communication with family members.(c)PPE requirements for such facilities(1)In generalThe Secretary of Health and Human Services shall ensure that skilled nursing facilities, nursing facilities, and assisted living facilities establish, not later than 120 days after the date of the enactment of this Act, maintain access to a minimum amount of personal protective equipment described in paragraph (2) to manage the outbreak of COVID–19 and other public health emergencies within such facilities.(2)Minimum amount of PPE describedFor purposes of paragraph (1), a minimum amount of personal protective equipment described in this paragraph is the amount of such equipment for use by the staff and residents of such facilities for a 30-day period.(d)DefinitionsIn this Act:(1)Nursing facilityThe term nursing facility has the meaning given such term in section 1919(a) of the Social Security Act (42 U.S.C. 1396r(a)). (2)Skilled nursing facilityThe term skilled nursing facility has the meaning given such term in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a)). 